           Case 2:21-ap-01113-ER Doc 22 Filed 08/29/21                                            Entered 08/29/21 21:20:12                        Desc
                               Imaged Certificate of Notice                                       Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
Torres,
       Plaintiff                                                                                                       Adv. Proc. No. 21-01113-ER
United States of America, by its agency,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 27, 2021                                               Form ID: pdf031                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 29, 2021:
Recip ID                 Recipient Name and Address
pla                    + Joe Torres, 1613 Chelsea Rd, Apt 352, San Marino, CA 91108-2419

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
dft                            California Department of Tax and Fee Administratio
dft                            State Of California Franchise Tax Board
dft                            United States of America, by its agency Internal R

TOTAL: 3 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 29, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 27, 2021 at the address(es) listed
below:
Name                               Email Address
Bruce A Boice
                                   on behalf of Plaintiff Joe Torres bboice@lawyer.com r51856@notify.bestcase.com

Edward M Wolkowitz (TR)
                                   emwtrustee@lnbyb.com ewolkowitz@iq7technology.com;ecf.alert+Wolkowitz@titlexi.com

Gavin L Greene
                                   on behalf of Defendant United States of America by its agency Internal Revenue Service gavin.greene@usdoj.gov,
                                   USACAC.criminal@usdoj.gov
         Case 2:21-ap-01113-ER Doc 22 Filed 08/29/21                                      Entered 08/29/21 21:20:12          Desc
                             Imaged Certificate of Notice                                 Page 2 of 4
District/off: 0973-2                                           User: admin                                                   Page 2 of 2
Date Rcvd: Aug 27, 2021                                        Form ID: pdf031                                              Total Noticed: 1
Thomas J Fox
                             on behalf of Defendant State Of California Franchise Tax Board tj.fox@doj.ca.gov

Thomas J Fox
                             on behalf of Defendant California Department of Tax and Fee Administration tj.fox@doj.ca.gov

United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov


TOTAL: 6
 Case 2:21-ap-01113-ER Doc 22 Filed 08/29/21            Entered 08/29/21 21:20:12           Desc
                     Imaged Certificate of Notice       Page 3 of 4

       ROB BONTA
1      Attorney General of California
       BRIAN D. WESLEY (STATE BAR NO. 219018)
2      Supervising Deputy Attorney General
       TJ FOX (STATE BAR NO. 322938)                              FILED & ENTERED
3      Deputy Attorney General
        600 West Broadway, Suite 1800
4       San Diego, CA 92101                                             AUG 27 2021
        Telephone: (619) 738-9000
5       Facsimile: (619) 645-2581                                  CLERK U.S. BANKRUPTCY COURT
        E-Mail: TJ.Fox@doj.ca.gov                                  Central District of California
6      Attorneys for Defendants California                         BY gonzalez DEPUTY CLERK

       Franchise Tax Board and California
7      Department of Tax and Fee Administration
8
                       IN THE UNITED STATES BANKRUPTCY COURT
9
             CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION
10

11
     In re                                       Case No.: 2:21-bk-12801-ER
12
     JOE TORRES,                                 Chapter 7
13
                      Debtor.                    Adversary No.: 2:21-ap-01113-ER
14

15
                                                 ORDER APPROVING
16                                               STIPULATION AND REQUEST
                                                 FOR DISMISSAL
17
     JOE TORRES,
18                                               Status Conference
                      Plaintiff,                 Date: September 21, 2021
19
     UNITED STATES OF AMERICA, BY                Time: 10:00 AM
20
     ITS AGENCY INTERNAL REVENUE                 Judge: Hon. Ernest M. Robles
     SERVICE; STATE OF CALIFORNIA                Location: 255 E Temple St., Courtroom
21                                               1568, Los Angeles, CA 90012
     FRANCHISE TAX BOARD; and
22
     CALIFORNIA DEPARTMENT OF
23   TAX AND FEE ADMINISTRATION,
24                    Defendant(s).
25

26

27                                                -1-
     ___________________________________________________________________________________________
28   In re Joe Torres                                     Case No.: 2:21-bk-12801-ER
     Order Approving Stipulation
 Case 2:21-ap-01113-ER Doc 22 Filed 08/29/21            Entered 08/29/21 21:20:12       Desc
                     Imaged Certificate of Notice       Page 4 of 4


1           The Court, having considered the Stipulation and Request for Dismissal
2    (Stipulation) (Dkt. No. 19) filed with this Court on August 27, 2021 and good cause
3    showing, orders that the Stipulation is approved. It is ordered that:
4           1) 3ODLQWLII¶Vtaxes owed to Defendant State of California Franchise Tax Board
5              (FTB) for the Tax Year 2013, including all interest and penalties, are
6              discharged;
7
            2) 3ODLQWLII¶Vtaxes owed to Defendant California Department of Tax and Fee
8
               Administration (CDTFA) for the 2013-2016 tax periods on CDTFA Account
9
               No. 011-793732, including all interest and penalties, are discharged;
10
            3) FTB and CDTFA are dismissed with prejudice as defendants in the adversary
11
               proceeding; and
12

13          4) Each party shall bear their own costs and fees.
                                                ###
14

15

16

17

18

19

20

21

22

23
          Date: August 27, 2021
24

25

26

27                                                -2-
     ___________________________________________________________________________________________
28   In re Joe Torres                                      Case No.: 2:21-bk-12801-ER
     Order Approving Stipulation
